DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, it is suggested that “extend across and be supported against” be changed to --extend across and to be supported against--, for clarity.
Claim 12 appears to be a separate embodiment, even a separate invention, from claim 11 from which it depends, thus making the claims not in agreement with each other and indefinite.  It is not understood how the limitations of claim 12 could further limit those of claim 11.  
In claim 14, line 1, it is suggested that “restraint device, comprising” be changed to –restraint device, the method comprising--, for clarity. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe, US Patent Application Publication 2014/0306464A1.  See figures 4-10.  As in claim 1, a door restraint device, comprising a support bar 24 configured to be arranged horizontally and extend across and be supported against a door frame proximate a handle 40 of a door positioned in the door frame; a strap (broadly considered as including 32, 36B, 36, and/or 34) connected to the support bar and sized to connect to a handle of the door (see figures 7-10).  As in claim 2, at least one bar retention member mounted to the support bar and configured to secure the support bar to the door frame is inherent.  As in claim 3, the at least one bar retention member comprises magnetic material (see [0050]).  As in claim 4, the at least one bar retention member includes a first magnet positioned at a first end of the support bar and a second magnet positioned at an opposite second end of the support bar.  As in claim 7, the support bar has a hollow construction.  As in claim 8, the support bar comprises a metal material (as conventional).  Claim 11 is rejected using the same or similar reasoning as above.  As in claim 11, a door restraint device, comprising an elongate metal bar; first and second magnets mounted to the bar and configured to releasably secure the bar to respective right and left sides of a metal door frame when the bar is oriented horizontally across a width of the door frame; a strap connected to the bar and configured to wrap around a door handle of a door that is mounted to and arranged in a closed position relative to the door frame, the door restrain device configured to limit opening of the door in a first direction.  As in claim 12, as best understood, a foot member 22 mounted to a first end of the metal bar and a handle fork 34 mounted to a second end of the bar, the foot member, broadly, is configured to engage a floor surface and the handle fork configured to engage the door handle to be capable of restricting opening of the door in a second direction.  As in claim 13, the strap is broadly considered as having a fixed length.  
The method of claims 14, 15, 19, and 20 are inherent to the design of Lowe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe.
Regarding claims 5, 6, 9, and 10, Lowe doesn’t show, in the embodiment of figures 4-10, the limitations of the strap being of looped shaped, connected by a fastener to the bar, being of fabric material, and including a buckle, as claimed.  Lowes does show flexible cables (or straps) 151 and 153 which can be made of any suitable material, for securing elements of a securing bar system of a second embodiment (see figures 11-19).  The examiner serves Official Notice that it is known in the art of door securing devices to includes strap elements with a loop configuration, of any suitable materials, including a fabric material, as a way to tie down or secure an element in a desired fashion.  It is also well known and established in the art to secure such looped straps with fastener means, as well as buckles for securement as desired.  It would have been obvious for one having ordinary skill in the art to have modified the device of Lowe in these ways, for the purposes of providing means of a way to tie down and secure element(s) of the strap and door restraint system as desired, as well known and established in the art.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
The method claims 16-18 are obvious to the design of Lowe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675